DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 11/20/2020.
	Claims 4-6, 11-13, 18-20, 24 and 28 have been cancelled. 
	Claims 1, 8, 15, 25 and 29 have been amended. 
	Claims 1-3, 7-10, 14-17, 21-23, 25-27 and 29 are currently pending and have been examined.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 10/21/2020.
Claim Rejections - 35 USC § 101:
	Applicant’s arguments, see 8-9, with respect to claims have been fully considered and are persuasive and due to the claim amendments.  The claim rejection 35 USC § 101 of claims 1-3, 7-10, 14-17, 21-23, 25-27 and 29 has been withdrawn. 

Claim Rejections - 35 USC § 103:
	Applicant's arguments filed have been fully considered but they are not persuasive. The Remarks, page 9-11, recited such as: “With respect to dependent claim 24, which prior to the present amendment recited certain features that are similar to the above-highlighted features of amended claim 1 … Gervais effectively teaches away from the claimed suspending a transaction processing trigger specifying an automated notification. Therefore, the cited references, taken individually or in combination, at least fail to teach or even suggest the claimed "wherein merging the adjustment records and the transaction records comprises suspending a transaction processing trigger specifying an automated notification." Therefore, claim 1, as amended herein, as well as its dependent claims 2, 3, 7, 21-23, 25, and 26, is believed to be patentable over the cited references”. The examiner respectfully disagree, the specification teaches suspending one or more transaction processing triggers may . 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 7-10, 14-17, 22, 25-26 and 29 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Pat. Pub. 2003/0158798 to Green (“Green”) in view of U.S. Pat. Pub. 2015/0262181 to GERVAIS (“GERVAIS”) further U.S. Pat. 6,611,811 to Deaton (“Deaton”) furthermore in view of U.S. Pat. Pub. 2002/0111891 to Hoffman et al. (“Hoffman”).

	Regarding claims 8, 1 and 15. Green discloses a computer system, comprising:
	a memory (Green, Fig. 2, [0018]; “an accounting database (30)”); and 
a processor (Green, Fig. 1, “Custodian System 12” and “Accounting System 20”, which including “Transaction System 22” and “Accounting Engine 24”) coupled to the memory, wherein the processor is configured to (Green, Fig. 1-2; [0019]; “The custodian system (12) is connected to the accounting system (20) by a computer : 
		receive one or more adjustment records (Green, [0022]; "the events in the life cycle of a transaction may include the date the transaction was created (the "trade date"), verification, pending, and settlement") associated with a financial account (Green, [0024] The transaction engine (22) also receives events from the custodian system (12)"); 	
		save a snapshot of the financial account (Green, [0027]; “A snapshot is taken of the account by storing copies of the transaction and events pertaining to the account to the accounting database (30)”), the snapshot comprising a plurality of transaction records reflecting previously processed transactions (Green, [0023]; “The transaction engine (22) of the accounting system (20) receives transactions from the custodian system (12) and stores a record of the transaction in the accounting database (30)” ... [0027]; “The accounting engine (24) can also produce snapshots ( or views) of the account at scheduled times as required by the user”) preceding an earliest date among effective dates of the adjustment records (Green, [0046]; “Account reconstruction is automatically performed to the snapshots based on transaction and events that are received after a the snapshot is taken”); 
	 merge the adjustment records and the transaction records to produce a plurality of adjusted transaction records (Green, [0024]; “determines whether reconstruction is required based on the date-time of the transaction event as compared , such that each adjusted transaction record has a transaction amount represented by a sum of a transaction amount of a corresponding previously processed transaction and a transaction amount of the adjusted transaction record (Green, [0030]; “the derivation process takes the transaction event and applies a set of accounting rules to derive additional accounting information relating to the transaction event, for example the net cost or the gain or loss resulting from the transaction event, and updating the record for the transaction event to include this additional information”), wherein the adjusted transaction record and the corresponding previously processed transaction share a transaction type and an effective date (Green, [0044]; “The posting rules are keyed based on transaction classification (201) and event (202)”. [0045]; “the postings are for the point in time when the trade was executed ("trade date") (202). When the purchase of securities settles, a new transaction event for the settlement date, which has its own set of rules, will be posted to the ledgers”. [0047]; “The journal entry, which is the application of the derived debit or credit for a transaction to the appropriate ledger balance, can later be recreated by the system using the original transaction record and the time-stamped derivation and posting rules”); 
	process the adjusted transaction records to produce an updated state of the financial account (Green, [0047]; “journal entries may be maintained as "virtual" entries and there is no need for the accounting system to store journal entries separately”); 

	Green substantially discloses the claimed invention such as merging transaction data as explained above; however, Green fails to explicitly disclose the merging is comprising “suspending a transaction processing trigger specifying an automated notification” However, GERVAIS teaches suspending a transaction processing trigger  (GERVAIS, [0098]; “generate an electronic command that suspends an execution of the purchase transaction and stores information associated with the purchase transaction in a corresponding data repository (e.g., data repository 144 and/or cloud-based storage accessible across network 120)”) specifying an automated notification (GERVAIS, [0099-0100]; “Upon suspension of the purchase transaction … system 140 may be configured to automatically identify values of one or more parameters of an EFT transaction (e.g., a source account, a destination account, and/or a transfer amount) … transmit the identified parameter values and information identifying the suspended transaction to device 104 across network 120. In response to the received information and parameter values, device 140 may be configured to generate and present a notification that alerts user 110 to the suspended purchase transaction”). 


	The combination of Green in view of GERVAIS substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “return, by rolling back one or more previously processed transactions, the financial account to an initial account state that reflects only the previously processed transactions”. However, Deaton teaches:
		return, by rolling back one or more previously processed transactions, the financial account to an initial account state that reflects only the previously processed transactions  (Deaton, Fig. 9E; “retrieve customer record from customer file 592” [Wingdings font/0xE0] “call roll routine 594” [Wingdings font/0xE0] “call status roll subroutine [Roll to pervious status] 595” [Wingdings font/0xE0] “write customer record to customer file 595”. Col. 39, lines 2-10; “the customer file is searched to retrieve (592) the corresponding customer record. The roll routine is then called (594) to roll/update the customer record as described in connection with FIG. 9C, and the status roll subroutine is called to roll status to the 
	Therefore, it would have been obvious to one of ordinary skill in the processing transaction art at the time of filing to modify Green to return, by rolling back one or more previously processed transactions, the financial account to an initial account state that reflects only the previously processed transactions, as taught by Deaton, where this would be performed in order to accumulate and process transactional customer information for check verification and customer profiles for target marketing. See Deaton col. 5, lines 59-61.    

	The combination of Green in view of GERVAIS further in view of Deaton substantially discloses the claimed invention; however, The combination fails to explicitly disclose the “comparing the saved snapshot to the updated state of the financial account to produce one or more adjustment events; and processing the adjustment events using one or more event processing rules”. However, Hoffman teaches:
		comparing the saved snapshot (Hoffman, Fig. 13, [0133]; "the historic balances") to the updated state (Hoffman, [0 133]; "the nominal balances". [0133]; "Next, the inventive system compares the nominal balances generated as of the specified effective date with the historic balances for the accounts in subledger 1050");  of the financial account to produce one or more adjustment events and processing the adjustment events using one or more event processing rules (Hoffman, Fig. 13, [0133]; “in accordance with Meta account rules, updates to the accounts in subledger 1050 are performed, and the journal entries to account for the update to the account balances are generated. The annotated updated accounts . . . are then saved in batches ready to be posted to subledger 1050, and these batches are then labeled as posted at steps 1064 through 1074 to the appropriate accounts 1052 through 1062 in subledger 1050").


    PNG
    media_image1.png
    297
    612
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the processing transaction art at the time of filing to modify Green to compare the saved snapshot to the updated state of the financial account to produce one or more adjustment events; and processing the adjustment events using one or more event processing 


	Regarding claim 9, 2 and 16. The combination of Green in view of GERVAIS further in view of Deaton furthermore in view of Hoffman disclose the system of claim 8, wherein receiving the adjustment records comprises determining that each adjustment record has a respective effective date before an effective date of at least one previously processed transaction of the same type as the adjustment record (Green; [0022]; “the events in the life cycle of a transaction may include the date the transaction was created (the "trade date")” … [0024]; “The transaction engine (22) then determines whether reconstruction is required based on the date-time of the transaction event as compared to the date-time of previously posted transaction events for the account”).
	
	Regarding claim 10, 3 and 17. The combination disclose the system of claim 8, wherein each adjustment record includes at least one of: an identifier of a transaction type, an identifier of an external entity associated with a transaction, an identifier of a currency of the transaction, an identifier of a financial instrument associated with the transaction, an amount of the transaction, a date of an event associated with the financial account, non-financial data associated with the financial account, or a textual description of the transaction (Green, [0022]; “the events in the life cycle of a transaction may include the date the transaction was created (the "trade date") … The event contains a transaction identifier, linking the event to a transaction, and information pertaining to the type of event in the life cycle of the transaction”).
		
	Regarding claim 14 and 7. The combination disclose the system of claim 8, wherein each event processing rule specifies an action to be performed in response to evaluating a conditional statement (Green, Fig. 3, [0034]; “the accounting engine (24) determines which derivation rule or rules to apply to the transaction by looking up the rule or rules in the Derivation Rule table (130) stored in the accounting database (30). The accounting engine (24) determines which rule or rules to apply by a combination of four factors: … event (134)” … [0038]; “A fourth factor in determining the derivation rule to apply is the event (134) of the transaction. In FIG. 3, the event that has been reached in the transaction life cycle is "trade date" (85)” … [0039]; “based on the above four factors (U.S. GAAP Cost Basis, Buy, Equity and Trade Date), there are two rules that are applicable: one for local cost (137) and another for base cost (138)”).

	Regarding claims 22 and 26. The combination disclose the computer system of claim 1, wherein each event processing rule specifies an action to be performed in response to evaluating a conditional statement (Green, [0030]; “the derivation process takes the transaction event and applies a set of accounting rules to derive additional accounting information relating to the transaction event”), for example the net cost or the gain or loss resulting from the transaction event, and updating the record for the transaction event to include this additional information”), Application No. 15/815,135-6- Attorney Docket No.: T2038.21wherein the action is provided by at least one of: transmitting a notification to a holder of the financial account (Green, [0031]; “Accounting rules for derivation are entered into the system by the user and are stored by the system in the accounting database (30)”. [0032]; “New accounting rules may be added and existing rules changed or removed through the GUI as need requires”) or performing a specified workflow (Green, [0030]; “for example the net cost or the gain or loss resulting from the transaction event, and updating the record for the transaction event to include this additional information”).

	Regarding claims 25 and 29. Claims 25 and 29 recites operations that are no more than a predictable variation or duplication of the operations recited in claims 8, 1 and 15, albeit with suspending so-called “second transaction processing trigger” Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a .
  

	Claims 21, 23 and 27 are rejected under 35 U.S.C 103 as being unpatentable over Green in view of GERVAIS further in view of Deaton furthermore in view of Hoffman (the combination) Further in view of U.S. Pat. No. 8082196 to Mullan et al. (“Mullan”).
	
	Regarding claim 21. The combination disclose the method of claim 1 (see claim 1 rejection supra), wherein each event processing rule specifies an action to be performed in response to evaluating a conditional statement (Green, [0030]; “the derivation process takes the transaction event and applies a set of accounting rules to derive additional accounting information relating to the transaction event”), for example the net cost or the gain or loss resulting from the transaction event, and updating the record for the transaction event to include this additional information”)
	The combination substantially disclose the claimed invention; however, the combination fail to explicitly disclose the “comparing one or more event parameters to specified values”. However, Mullan teaches: comparing one or more event parameters to specified values (Mullan, col. 12, lines 30-37; “After capital reduction has been dealt with the system then proceeds to check 548 if there are any unpaid ad hoc transactions outstanding. If so, then the system performs a sub-process 552 for each ad hoc transaction, for each pot. The system checks that the transaction amount is less than or equal to the last planned balance and if it is not then adjusts the transaction amount to be the stored last planned balance (to stop the loan pot going into credit)”).
	Therefore, it would have been obvious to one of ordinary skill in the processing transaction art at the time of filing to modify Green to include comparing one or more event parameters to specified values, as taught by Mullan, where this would be performed in order to allow a customer to maintain an automatically updated model of the customer's finances within the single account, to assist visualization of his or her financial position, while retaining the benefit of the single account. See Mullan, col 2, lines 53-56.    

	Regarding claims 27 and 23. The combination disclose the computer system of claim 8, wherein each event processing rule specifies an action to be performed in response to evaluating a conditional statement (Green, [0030]; “the derivation process takes the transaction event and applies a set of accounting rules to derive additional accounting information relating to the transaction event”), for example ,
	
	The combination substantially disclose the claimed invention; however, the combination fail to explicitly disclose the “the action is provided by adjusting an eligibility date for a plan benefit associated with the financial account”. However, Mullan teaches:
	the action is provided by adjusting an eligibility date for a plan benefit associated with the financial account (Mullan, Fig. 7A, “for each pot check to unpaid adhoc transactions 548” [Wingdings font/0xE0] “unpaid adhoc date … 550”. Also, see col. 12, lines 37-42; “The system then applies either the original or modified transaction and changes the current balance. The stored last capital planned balance is then updated. The system then returns to step 548. Checking and processing is carried out for each pot. After all the pots' ad hoc payments have been checked the ad hoc payment date is updated at 550”).  
	Therefore, it would have been obvious to one of ordinary skill in the processing transaction art at the time of filing to modify Green to include providing action by adjusting an eligibility date for a plan benefit associated with the financial account, as taught by Mullan, where this would be performed in order to allow a customer to maintain an automatically updated model of the customer's finances within the single account, to assist visualization of his or her financial position, while 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687